IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                              No. 01-41259
                           Consolidated with
                              No. 01-41266
                            Summary Calendar



UNITED STATES OF AMERICA,

            Plaintiff-Appellee,

                                  versus

ERIC GUADALUPE AGUILAR-ENRIQUEZ,

            Defendant-Appellant.



            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. B-99-CR-483-1
                       USDC No. B-01-CR-198-1

                            October 9, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Eric    Guadalupe   Aguilar-Enriquez     (“Aguilar”)   appeals   his

conviction for illegally reentering the United States and the

concurrent revocation of his supervised release on a previous

illegal entry conviction.    Aguilar contends that, when taking his

guilty plea to the illegal reentry charge, the magistrate judge


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
violated Federal Rule of Criminal Procedure 11 by failing to inform

him that he could be reincarcerated for one year upon revocation of

his supervised release.          Appellant asserts that this error was not

harmless because the aggregate of his prison term and possible

reincarceration for the illegal reentry conviction would be greater

than the statutory maximum term of imprisonment for that charge.

       As Aguilar did not object in the district court to the

magistrate judge’s oversight, we review for plain error.1                 We find

no   reversible       error   under   the       plain-error   standard.    During

Aguilar’s guilty plea hearing on his previous conviction for

illegal entry, the district court advised him that if he violated

the terms of his supervised release, he could be given additional

time in prison.          Moreover, Aguilar undoubtedly understood the

consequences of violating his term of supervised release on the

illegal reentry conviction, because, at the same time that he was

pleading guilty to the illegal reentry charge, he was also facing

a revocation of the supervised release term from his previous

illegal entry conviction. Finally, Aguilar does not allege that he

would not have pleaded guilty to the illegal reentry charge had he

been       properly   informed    about         the   possible   consequences   of

supervised release.2

       1
           United States v. Vonn, 122 S. Ct. 1043, 1048 (2002).
       2
      United States v. Vasquez-Bernal, 197 F.3d 169, 171 (5th Cir.
1999) (“Vasquez-Bernal does not argue that he would not have pled
guilty had he been personally informed of the punishment range for
his crime; he merely argues that the court’s error mandates a

                                            2
     Given these circumstances, we find that the illegal reentry

conviction, revocation of his supervised release on the illegal

entry conviction, and sentences should be AFFIRMED.




reversal of his conviction.”).

                                 3